PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7754


UNITED STATES OF AMERICA,

                     Petitioner - Appellant,

              v.

SEAN MICHAEL WAYDA,

                     Respondent - Appellee.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:19-hc-02172-BO)


Argued: March 19, 2020                                            Decided: July 27, 2020


Before GREGORY, Chief Judge, and FLOYD and THACKER, Circuit Judges.


Affirmed by published opinion. Judge Thacker wrote the opinion, in which Chief Judge
Gregory and Judge Floyd joined.


ARGUED: Ashley Alexandra Cheung, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellant. Jaclyn Lee DiLauro, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for Appellee. ON BRIEF:
Joseph H. Hunt, Assistant Attorney General, Mark B. Stern, Abby C. Wright, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Robert J.
Higdon, Jr., United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellant. G. Alan DuBois, Federal Public Defender,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellee.
THACKER, Circuit Judge:

       Six months after a Maryland federal district court declared Sean Wayda

(“Appellee”) incompetent to stand trial and unable to be restored to competency, the United

States Department of Justice (the “Government”), through the United States Attorney’s

Office for the Eastern District of North Carolina, initiated this civil commitment

proceeding against him. Pursuant to 18 U.S.C. § 4248, the Government’s filing in the

Eastern District of North Carolina sought the commitment of Appellee to the custody of

the Attorney General as a “sexually dangerous person.” Enumerating several delays in the

proceedings against him, Appellee prevailed in the Eastern District of North Carolina on a

motion to dismiss the § 4248 civil commitment certification as untimely.

       The Government appeals. Reviewing this statutory interpretation question de novo,

United States v. Savage, 737 F.3d 304, 306–07 (4th Cir. 2013), we affirm the district court’s

judgment. Based on the applicable statutes and precedent, the Government was only

permitted to retain Appellee in its custody for a reasonable period of time. But the

Government ran afoul of that time constraint here. Additionally, we hold in this instance

the Government failed to initiate civil commitment proceedings while Appellee was being

legitimately held.

                                             I.

       The challenged district court determination in this case disposed of the

Government’s certification of Appellee as a sexually dangerous person through procedures

defined in 18 U.S.C. § 4248. This § 4248 certification follows a determination pursuant to

18 U.S.C. § 4241 that Appellee is incompetent to stand trial and is unlikely to be restored

                                             2
to competency through additional hospitalization. The interrelation of these two statutory

provisions is the heart of the case before us.

                                                 A.

                                 The Statutory Frameworks

                                                 1.

                              Competency -- 18 U.S.C § 4241

       Section 4241 sets forth the process for determining a defendant’s competency to

stand trial. Once charges have been filed, at any time before a defendant’s sentencing, the

parties or the court on its own motion may move for a hearing to determine a defendant’s

mental competency. See 18 U.S.C. § 4241(a). A competency hearing shall be granted “if

there is reasonable cause to believe that the defendant may presently be suffering from a

mental disease or defect rendering him mentally incompetent to the extent that he is unable

to understand the nature and consequences of the proceedings against him or to assist

properly in his defense.” Id. “If, after the hearing, the court finds by a preponderance of

the evidence that the defendant is presently” not competent to stand trial, as was the case

here, “the court shall commit the defendant to the custody of the Attorney General.” Id.

§ 4241(d).

       The next step in the statutory framework with regard to a competency determination

is central to this case:

               The Attorney General shall hospitalize the defendant for
               treatment in a suitable facility --

       (1)     for such a reasonable period of time, not to exceed four months,
               as is necessary to determine whether there is a substantial

                                                 3
              probability that in the foreseeable future he will attain the
              capacity to permit the proceedings to go forward;
              and

       (2)    for an additional reasonable period of time until –

       (A)    his mental condition is so improved that trial may proceed, if
              the court finds that there is a substantial probability that within
              such additional period of time he will attain the capacity to
              permit the proceedings to go forward; or

       (B)    the pending charges against him are disposed of according to
              law;

              whichever is earlier.

18 U.S.C. § 4241(d). “If, at the end of the time period specified, it is determined that the

defendant’s mental condition has not so improved as to permit the proceedings to go

forward, the defendant is subject to the provisions of section 4246 and 4248.” Id.

                                              2.

                            Dangerousness -- 18 U.S.C. § 4248

                                              a.

       Sections 4246 and 4248 govern the federal process for civil commitment of

particular persons in the government’s custody whose mental condition renders them a

potential threat. Section 4246 has long provided a procedure for commitment of an

individual who “is presently suffering from a mental disease or defect as a result of which

his release would create a substantial risk of bodily injury to another person or serious

damage to property of another.” 18 U.S.C. § 4246(a).

       Section 4248 is a more recent addition to the framework specifically aimed at those

“who, because of mental illness, are likely to have difficulty refraining from violent or

                                              4
dangerous sexual conduct.” United States v. Broncheau, 645 F.3d 676, 679 (4th Cir. 2011)

(emphasis supplied). This section allows the government to seek civil commitment of a

“sexually dangerous person.” 18 U.S.C. § 4248(a). As provided by the statute, a “sexually

dangerous person” is “a person who has engaged or attempted to engage in sexually violent

conduct or child molestation and who is sexually dangerous to others.” Id. § 4247(a)(5).

A person is “sexually dangerous to others” if he “suffers from a serious mental illness,

abnormality, or disorder as a result of which he would have serious difficulty in refraining

from sexually violent conduct or child molestation if released.” Id. § 4247(a)(6).

       To initiate a § 4248 civil commitment, “an authorized official must first certify that

the prospective respondent is a sexually dangerous person.” Broncheau, 645 F.3d at 679

(internal quotation marks omitted). The statute explains that the certifying official may be

the Attorney General “or any individual authorized by the Attorney General or the Director

of the Bureau of Prisons.” 18 U.S.C. § 4248(a). Once certification by the appropriate

authority occurs, the government can then initiate the § 4248 proceedings by filing the

certificate in the district court where the person is confined. See id.

                                              b.

       Of note, § 4248’s civil commitment procedures apply only to a person (i) “who is

in the custody of the Bureau of Prisons [“BOP”],” (ii) “who has been committed to the

custody of the Attorney General pursuant to section 4241(d) [the incompetency

provisions],” or (iii) “against whom all criminal charges have been dismissed solely for

reasons      relating   to   the   mental   condition   of   the   person.”     18    U.S.C.

§ 4248(a).

                                               5
       Appellee’s argument here is that, at the time the Government filed the § 4248

certification against him, he belonged to none of the three enumerated categories of persons

eligible for commitment as a “sexually dangerous person.”             Specifically, Appellee

maintains (and the Government does not now contest) that Appellee was not in the custody

of the BOP at the time of the certificate’s filing (category i). 1 Appellee further argues that

the Government filed its certification after he ceased to be legally committed to the custody

of the Attorney General pursuant to § 4241(d) (category ii). And, finally, Appellee asserts

(and the Government agrees) that his charges have not been dismissed (category iii). Only

“category ii” remains at play here -- Appellee maintains that the Attorney General’s legal

custody over him ceased before the Government filed its § 4248 certification.

                                              B.

                        Appellee’s § 4241 Competency Proceedings

       After originally indicting Appellee in the District of Maryland in March 2016, the

Government requested an initial competency evaluation for him pursuant to 18 U.S.C.

§ 4241(a) on May 26, 2016. That same day, the Maryland district court 2 granted the




       1
        The Government’s argument below centered on Appellee being in the custody of
the BOP rather than that of the Attorney General. The Government has abandoned this
argument on appeal, opting to contend that Appellee was still committed to the Attorney
General’s custody pursuant to 18 U.S.C. § 4241(d) (category ii).
       2
          Because we refer to proceedings in two separate district courts, for ease of
reference and herein, we refer to the district court for the District of Maryland as the
“Maryland district court,” and the district court for the Eastern District of North Carolina
-- which issued the judgment from which the Government has appealed -- as simply the
“district court.”

                                              6
motion, committing Appellee to the custody of the Attorney General for “a reasonable

period, not to exceed 30 days,” for a competency evaluation. Order at 1, United States v.

Wayda, No. 1:16-cr-0097 (D. Md. May 26, 2016), ECF No. 25. This order also permitted

the director of the facility at which Appellee was to be evaluated to “apply for a reasonable

extension, but not to exceed fifteen days [], upon a showing of good cause that the

additional time is necessary to observe and evaluate the defendant.” Id. at 1–2.

       In November 2016, a superseding indictment was returned against Appellee in the

District of Maryland, charging him with three counts of coercion and enticement, one count

of production and attempted production of child pornography, three counts of production

of child pornography, two counts of receipt of child pornography, two counts of extortion,

and one count of travel with intent to engage in illicit sexual conduct.

       Pursuant to its May 26, 2016 order -- and seven months after committing Appellee

to the custody of the Attorney General “for a reasonable period not to exceed 30 days,”

Order at 1, United States v. Wayda, No. 1:16-cr-0097 (D. Md. May 26, 2016), ECF No. 25

-- the Maryland district court held Appellee’s first competency hearing in December 2016.

The Maryland district court found Appellee not competent to stand trial at that time, and it

ordered Appellee committed to the custody of the Attorney General “pursuant to 18 U.S.C.

§ 4241(d) to undergo hospitalization for a reasonable period of time, not to exceed four

months from the defendant’s arrival at the medical facility, as is necessary to determine

whether there is a substantial probability that in the foreseeable future he will attain the




                                              7
capacity to permit the trial to proceed.” J.A. 64–65. 3 With its December 2016 order, the

Maryland district court requested that a report on competency and restorability be prepared

within four months.

       Six months passed. The Maryland district court eventually ordered the parties to

provide a proposed schedule by June 20, 2017, for resolving Appellee’s competency issues.

On the day the proposed schedule was due, Appellee’s counsel instead wrote to the court

requesting an additional three weeks (until July 11, 2017) to set a schedule, due to the

volume of documents counsel had “very recently” received from the BOP relating to

Appellee’s competency. J.A. 66. The Maryland district court granted the extension request

the following day.

       On July 11, 2017, Appellee’s counsel requested a hearing to determine Appellee’s

competency to proceed. The requested hearing was held August 29, 2017. This was

Appellee’s second competency hearing. Following the hearing, the Maryland district court

concluded that Appellee remained incompetent, but further concluded, “there is a

substantial probability and likelihood that in the foreseeable future,” Appellee could be

restored to competency with “appropriate therapy, treatment, and evaluation.” J.A. 70.

Therefore, on September 12, 2017, the court ordered Appellee committed to the custody of

the Attorney General “pursuant to 18 U.S.C. § 4241 to undergo continued hospitalization

for a reasonable period of time, not to exceed four months from the defendant’s arrival at

the medical facility, as is necessary to determine whether there is a substantial probability


       3
           Citations to the J.A. refer to the Joint Appendix filed by the parties in this appeal.

                                                 8
that in the near foreseeable future he will attain the capacity to permit the trial to proceed.”

Id. Because the Maryland district court found Appellee likely to be restorable in the near

future, it presumably intended this additional period of hospitalization to be in accordance

with 18 U.S.C. § 4241(d)(2), which authorizes further commitment of an incompetent

defendant “for an additional reasonable period of time until -- (A) his mental condition is

so improved that trial may proceed, if the court finds there is a substantial probability that

within such additional period of time he will attain the capacity to permit the proceedings

to go forward.” 18 U.S.C. § 4241(d)(2).

       Another ten months passed. Appellee was afforded a third set of competency

hearings in July 2018. Ultimately, the Maryland district court concluded that Appellee

remained incompetent to stand trial. Five months later, in a written order dated December

13, 2018, the court set forth this conclusion. The Maryland district court was “not

convinced[] that there is a substantial probability that in the foreseeable future the

Defendant will attain the capacity to permit the proceedings to go forward.” J.A. 72 (the

“Unrestorability Determination”). The court then announced, “subject to the provisions of

18 U.S.C. §§ 4246 and 4248,” it would “conduct further proceedings,” and requested

another status report within ten days. Id.

       On December 19, 2018, the Government reported that Appellee would be

transferred to a BOP facility for evaluation, including that relevant to § 4248 certification.

That same day, the Maryland district court ordered Appellee committed to the custody of

the Attorney General to determine whether he “is suffering from a mental disease or defect

as a result of which his release would create a substantial risk of bodily injury to another

                                               9
person or serious damage to property of another” pursuant to 18 U.S.C. § 4246(a) and

whether he “is a sexually dangerous person” as defined in 18 U.S.C. § 4248. J.A. 77–78.

                                               C.

                        Appellee’s § 4248 Dangerousness Dismissal

                                               1.

                   Proceedings in the Eastern District of North Carolina

       On June 11, 2019 -- six months after the Maryland district court determined

Appellee could not be restored to competency -- the Government filed a § 4248

certification of a sexually dangerous person in the Eastern District of North Carolina,

stating that Appellee is “in [BOP] custody at the Federal Correctional Institution, Butner,

North Carolina, pending disposition of an indictment filed in the United States District

Court for the District of Maryland.” J.A. 10. 4

       Appellee moved to dismiss the § 4248 certificate against him. In his motion to

dismiss, Appellee argued that, when the Government filed the certificate, the statutory

requirements of 18 U.S.C. § 4248(a) were not met, and the certificate was therefore subject



       4
          Importantly, our evaluation in this case is not affected by the Maryland district
court’s December 2018 assertion that it was ordering Appellee committed to the custody
of the Attorney General for the purposes of 18 U.S.C. § 4246 and 18 U.S.C. § 4248
evaluations. Both § 4246 and § 4248 expressly provide that the proceedings thereunder
are to be initiated by a certification by (i) for § 4246, the director of the facility in which a
person is hospitalized, or (ii) for § 4248, the Attorney General, Director of BOP, or a person
authorized thereby. Nothing in these provisions independently authorizes a court to sua
sponte initiate civil commitment proceedings, so the relevant date for the § 4248
certification here is June 11, 2019, when the Government itself -- not any district court --
filed the requisite certification.

                                               10
to dismissal per Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) for lack of subject

matter jurisdiction and failure to state a claim upon which relief can be granted.

Specifically, Appellee asserted that, on June 11, 2019, he was not a person for whom the

Government could file a § 4248 certificate -- that is, he was not legally in the custody of

the BOP, his commitment to the custody of the Attorney General pursuant to § 4241(d)

had expired, and he was not a person whose criminal charges had been dismissed solely

for reasons relating to his mental condition. See 18 U.S.C. § 4248(a).

       On October 23, 2019, the district court for Eastern District of North Carolina held a

hearing on Appellee’s dismissal motion. The district court ultimately granted Appellee’s

motion, dismissing the certification as untimely. The Government appealed, and at the

Government’s request, the district court stayed its dismissal order pending appeal.

                                            2.

                   The Eastern District of North Carolina’s Reasoning

       In evaluating the timeliness of the § 4248 certificate, the district court focused on

whether Appellee could properly be considered to be committed to the custody of the

Attorney General pursuant to § 4241(d).          Ultimately, the district court concluded,

“[a]lthough he had been previously committed under § 4241(d), [Appellee] was no longer

in the Attorney General’s custody pursuant to § 4241(d) when he was certified as sexually

dangerous pursuant to § 4248.” J.A. 16.

       This determination stemmed from the district court’s evaluation of Appellee’s

§ 4241(d) commitment periods. The district court concluded that the statutory four month

window following Appellee’s December 2016 initial § 4241(d)(1) incompetency

                                            11
determination had ended April 16, 2017.           The district court further concluded that

Appellee’s second commitment period was also subject to a four month limitation, so that

period -- which began with the District of Maryland’s September 12, 2017 order -- expired

January 12, 2018. As the district court observed, more than two years passed between the

four month expiration of Appellee’s first commitment period on April 16, 2017, and his

ultimate § 4248 certification on June 11, 2019, and more than sixteen months passed

between the end of his second commitment period on January 12, 2018, and the June 2019

certification. Importantly, “at the end of” neither “time period specified” -- the four month

initial commitment or the specified restoration period thereafter -- did the Government

initiate its § 4246 or § 4248 proceedings. See 18 U.S.C. § 4241(d) (“If, at the end of the

time period specified, it is determined that the defendant’s mental condition has not so

improved as to permit the proceedings to go forward, the defendant is subject to the

provisions of sections 4246 and 4248.”). 5

       Taking all of this into account, the district court concluded the Government’s § 4248

certificate was untimely. The district court reasoned that, because Appellee was not in

BOP custody and his charges remained pending, Appellee could only be subject to the

§ 4248(a) filing if he was a person “who has been committed to the custody of the Attorney

General pursuant to section 4241(d).” 18 U.S.C. § 4248(a). Thus, the district court



       5
          Attached hereto is a timeline chart depicting the various periods to which the
district court refers. This chart illustrates key dates and time frames in Appellee’s case, as
well as the process and timing of the 18 U.S.C. § 4241 and § 4248 proceedings as set forth
in statute.

                                             12
concluded that because Appellee’s initial and subsequent four month periods of

commitment to the Attorney General’s custody had both lapsed before the § 4248 filing in

his case, the certification when filed “was well-stale under either of the District of

Maryland’s [§ 4241(d) commitment] orders.” J.A. 17.

       The district court further reasoned that the Government’s argument that Appellee

was still subject to a commitment order, despite the expiration of the allotted four month

commitment windows, was based on an erroneous reading of § 4248. In this regard, the

district court perceived the Government to argue that § 4248 certification was available for

“anyone who, at any time, was committed under § 4241(d) for competency restoration,”

irrespective of whether that period of commitment had elapsed. J.A. 17. In rejecting the

Government’s argument, the district court cited the seminal Supreme Court holding in

Jackson v. Indiana, 406 U.S. 715, 733 (1972), which dictates against indefinite civil

commitment absent a finding of dangerousness -- and rightly so.

       The Government’s position is that Appellee’s previous commitment to the Attorney

General’s custody made him eligible for § 4248 proceedings, even if the statutorily defined

window had since elapsed. Of note, the Government does not provide any authority

endorsing this position. The district court disagreed with the Government, emphasizing

that the time limits imposed by § 4241(d) cannot be ignored or rendered meaningless by

an overbroad reading of § 4248. Therefore, because the Government failed to certify

Appellee as a sexually dangerous person while he was in the Attorney General’s custody

(per the district court’s reading of § 4241(d)), the district court concluded the Government

had missed its opportunity to seek such § 4248 certification.

                                            13
                                              3.

                             Appellee’s Argument on Appeal

       On appeal, Appellee reiterates that certifications may only be issued pursuant to

§ 4248 for the three categories identified therein -- persons in BOP custody, persons

committed to the Attorney General’s custody pursuant to § 4241(d), or persons whose

charges have been dismissed for reasons solely relating to their mental condition. 6 Against

this backdrop, Appellee contends -- as the district court held -- his status as a person

committed to the Attorney General pursuant to § 4241(d) expired on April 16, 2017 (the

end of his initial § 4241(d) four month period) or at the latest, on January 12, 2018 (the

expiration of his second “reasonable period” for a determination of whether he could be

made competent).

                                              4.

                         The Government’s Argument on Appeal

       The Government counters that, having been committed to the custody of the

Attorney General for incompetency proceedings, “[a]t no point did [Appellee] cease to be

committed to the custody of the Attorney General under § 4241(d).” Gov’t Br. 8 (emphasis

supplied). According to the Government, the Maryland district court properly committed

Appellee to the Attorney General’s custody pursuant to § 4241(d), first for his initial


       6
         We decline Appellee’s invitation to issue a pronouncement as to whether 18 U.S.C.
§ 4248’s categories are subject matter jurisdictional, as this issue is not squarely before us
based on the record below and is not essential to our decision. See United States v. Welsh,
879 F.3d 530, 535 (4th Cir. 2018) (declining to decide whether § 4248(a)’s categories are
jurisdictional because the nature of the categories did not affect the outcome).

                                             14
competency evaluation in December 2016 and again in September 2017 for further

competency review.       And, in the Government’s view, when the Unrestorability

Determination ultimately was issued on December 13, 2018, Appellee was still properly in

the Attorney General’s custody and became subject to § 4248, whereupon the Government

timely filed its certification on June 11, 2019. Thus, the Government contends, “under the

terms of the statute, [Appellee]’s status as a person committed to the custody of the

Attorney General under § 4241(d) has not yet ended.” Id. at 9.

       The Government repeatedly stresses, “[a]n individual remains committed to the

custody of the Attorney General under § 4241(d) until he regains competency or until the

charges against him are dismissed.” Gov’t Br. 10 (citing 18 U.S.C. § 4241(d)(2)). Not

only does the Government fail to provide any support in the case law for this position, but

notably, this description ignores a key portion of the statute’s language, which authorizes

the Attorney General to hospitalize the defendant only “for an additional reasonable

period of time until -- (A) his mental condition is so improved that trial may proceed . . .;

or (B) the pending charges against him are disposed of according to law; whichever is

earlier.” 18 U.S.C. § 4241(d)(2) (emphasis supplied).

                                             5.

                   Custody Status at Time of § 4248 Certificate’s Filing

       Even excusing the multiple earlier lapses of four month periods that were the focus

of the district court’s dismissal order, Appellee could only be considered properly in the

custody of the Attorney General “for an additional reasonable period of time until . . . the

pending charges against him are disposed of according to law.” 18 U.S.C. § 4241(d)(2).

                                             15
Otherwise, as explained below, we cannot identify a limiting principle that would keep

Appellee’s custodial confinement from being indefinite as long as his charges were

pending. Even if the delays prior to the Unrestorability Determination are explainable and

the periods of those delays were reasonable, Appellee’s continued confinement between

the Unrestorability Determination and the § 4248 certificate’s filing must also be limited

to a reasonable period. Otherwise, Appellee cannot be properly considered within the

Attorney General’s custody at the time the certificate was filed, even if Appellee’s earlier

§ 4241(d) hospitalizations proceeded in a timely way. Therefore, the crucial window of

time for our analysis covers the period from the filing of the Unrestorability Determination

on December 13, 2018, to the filing of the § 4248 certificate on June 11, 2019 -- a period

of approximately six months.

                                              II.

       We turn now to our statutory analysis of the provisions at play here. As with all

statutory interpretation questions, “[w]e start as we must with the plain language of the

statute because ‘when the statute’s language is plain, the sole function of the courts -- at

least where the disposition required by the text is not absurd -- is to enforce it according to

its terms.’” Lynch v. Jackson, 853 F.3d 116, 121 (4th Cir. 2017) (quoting Hartford

Underwriters Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1, 6 (2000)). Still, “language

is not read in isolation, rather ‘it is a fundamental canon of statutory construction that the

words of a statute must be read in their context and with a view to their place in the overall

statutory scheme.’” Id. (quoting Davis v. Mich. Dep’t of Treasury, 489 U.S. 803, 809

(1989)). When interpreting the plain language, we consider “the specific context in which

                                              16
the language is used, and the broader context of the statute as a whole.” Hurlburt v. Black,

925 F.3d 154, 158 (4th Cir. 2019) (en banc) (internal quotation marks omitted).

       With these principles in mind, we set out to determine whether the Government’s

§ 4248 certification was timely filed -- namely, whether Appellee was, at the time of the

filing, properly subject to its provisions as a person who “has been committed to the

custody of the Attorney General pursuant to section 4241(d).” 7 18 U.S.C. § 4248(a).

                                              A.

                          Period for Filing a § 4248 Certification

                                              1.

                                     Statutory Language

       The Government’s argument that Appellee was still committed to the custody of the

Attorney General for hospitalization pursuant to § 4241 at the time of the § 4248

certificate’s filing is in tension with the statutory language of § 4241(d), which provides

that a defendant becomes subject to § 4248 “at the end of the time period specified” (being

the § 4241(d) commitment period). 18 U.S.C. § 4241(d). On one hand, this language could

lend itself to a reading that the § 4248 certification could only be filed at the close -- i.e.

after the lapse -- of the statutory evaluation period identified in § 4241(d). Such a reading

would support the Government’s position that the “has been committed” language in



       7
        As noted above, 18 U.S.C. § 4248 also authorizes the government to certify as a
sexually dangerous person an individual in BOP custody or whose charges have been
dismissed exclusively due to his or her mental condition. But, on appeal, the parties do not
contend that Appellee is eligible for certification for either of these reasons.

                                              17
§ 4248 refers to a person who was at one point committed to the Attorney General’s

custody, irrespective of whether the person currently remains in the window of time

provided in § 4241(d).

       On the other hand, “at the end” might only mean “as the end is arriving,” such that

the requisite certification may not need to be sent instantaneously at the time a defendant’s

custodial period is expiring but could be filed earlier or later than that moment, within

reason. In grappling with this analysis, § 4248’s present perfect tense -- “has been

committed” -- is not especially helpful, because it can be used both to describe something

that started in the past and continued to the present or an action that was completed in the

past but has present consequences.

       The parties’ arguments do not confront this issue head on. But we have previously

expressed that “the government may only seek to certify someone as a sexually dangerous

person if the person is (1) in the custody of the Bureau of Prisons, (2) committed to the

custody of the Attorney General pursuant to 18 U.S.C. § 4241(d), or (3) someone against

whom all criminal charges have been dismissed solely for reasons relating to mental

health.” United States v. Searcy, 880 F.3d 116, 122 (4th Cir. 2018) (emphasis supplied).

This language implies that our reading of § 4248’s language is that an eligible person is

presently committed to the Attorney General’s custody, as opposed to a person who has

previously been committed, even if their period of hospitalization has ended. Indeed, in

our prior evaluations of § 4248, we have explained, “[e]ach of the conditions under § 4248

requires some sort of government control or custody over the person it seeks to commit . .



                                             18
. . ,” strongly implying that the custodial authority over a defendant need be active and

legitimate for § 4248 to apply. Searcy, 880 F.3d at 122 n.2.

                                             2.

                               Consistency with Precedent

       In United States v. Searcy, we indicated that our civil commitment framework

“imposes a clear start and end point during which the government must initiate civil

commitment proceedings: the period of time in which that person is in the custody of the

federal government.” 880 F.3d at 122. The proper reading of both § 4248’s “has been

committed” language and § 4241(d)’s “at the end of the time period” should be logically

consistent with this reasoning. If we were to accept a reading that allowed § 4248

proceedings to go forward against a person whose time-limited commitment to the custody

of the Attorney General for treatment had ended, we would abandon the concept expressed

in Searcy that the certification is available for one who “is” in the Attorney General’s

custody and that the period available for such commitment to be instituted is only that

period during which a person is legitimately confined. Searcy, 880 F.3d at 122. We decline

to do so.

       As we noted in Searcy, “civil commitment is not some indefinite threat unmoored

in time.” 880 F.3d at 122. Rather, we held, “the statutory requirement that a civil

commitment proceeding be initiated against a person while he is in federal custody amounts

to a de facto statute of limitations that provides the same finality and certainty as a

conventional limitation.” Id. at 124. Thus, the window to file a § 4248 certification cannot

be unlimited. “[T]he timing of a civil commitment proceeding” is provided by “the custody

                                            19
requirement of the civil commitment statute.” Id. It logically follows then, as the district

court held, that a § 4248 certificate filed against a defendant who is no longer legally

committed to the Attorney General’s custody is untimely.

                                              3.

                              Consistency with Sister Circuits

       The conclusion that § 4248 certification must occur during the Attorney General’s

time-limited custody over Appellee is further supported by the concurring conclusions of

our sister circuits that the government lacks authority to confine a defendant beyond the

specific period provided by the statute. See United States v. Donofrio, 896 F.2d 1301, 1303

(11th Cir. 1990) (explaining that § 4241 limits confinement for the purpose of determining

restorability to a reasonable period of no longer than four months); United States v. Baker,

807 F.2d 1315, 1320 (6th Cir. 1986) (explaining, where a defendant’s § 4241 confinement

“was clearly in excess of four months, and there is nothing in the record to indicate that his

period of confinement was properly extended,” the court must hold “there was no authority

to confine [him] beyond the four months authorized by § 4241(d)”). As our sister circuits

have concluded, any additional period of confinement beyond the initial four month

§ 4241(d)(1) hospitalization to address competency depends on the finding of an additional

justification in either § 4241(d)(2) or the initiation of a civil commitment proceeding

pursuant to the relevant statute (here, § 4248). See Donofrio, 896 F.2d at 1303; Baker, 807

F.2d at 1325.




                                             20
                                             4.

             Conclusion as to Relevant Period for Filing a § 4248 Certificate

       Therefore, we conclude the Government was required to certify Appellee as a

“sexually dangerous person,” if it wanted to do so, before his period of commitment to the

Attorney General’s custody for treatment had ended. Per § 4241(d)(2)(B), the continued

hospitalization of a person for whom the court does not believe restoration is possible may

last only “for an additional reasonable period of time until -- (B) the pending charges

against him are disposed of according to law.” 8




       8
         In its shorthand explanations of 18 U.S.C. § 4241(d)(2)(B), the Government’s
briefing characterizes this time frame as being “until the charges against him are
dismissed.” Gov’t Br. 10. Though Appellee does not contest this framing, we note that
the actual statutory language of § 4241(d) does not require that the charges be “dismissed,”
but rather that they be “disposed of according to law.” 18 U.S.C. § 4241(d)(2)(B).

        Our court has not yet defined “disposed of” in § 4241(d), but at least one district
court in our circuit has concluded that “disposed of” and “dismissed” are synonymous in
this context. See United States v. Banks, No. 1:13-cr-00046, 2015 WL 5307987, at *2
(W.D. Va. Sept. 10, 2015). Because we conclude that the length of Appellee’s
hospitalization was unreasonable, we need not adopt a particular view on the definition of
“disposed of” as applied in this case. That is, even if we were to agree with the Government
that the Unrestorability Determination did not “dispose[] of” Appellee’s charges, the
Government could only further retain him in custody for a reasonable period of time. But,
here, the Government held Appellee for an unreasonable time and its § 4248 certification
was therefore untimely.

                                            21
                                             B.

                             The Reasonableness Requirement

                                             1.

                                    Statutory Language

       Significantly, the Government’s arguments largely ignore the language of

§ 4241(d)(2) requiring that the additional period of commitment for competency evaluation

of a person whose charges are pending be “reasonable.” But the outcome of this case

ultimately hinges on this reasonableness requirement.         The district court correctly

concluded that the § 4248 filing was only timely if Appellee was properly committed to

the custody of the Attorney General in June 2019. Though his charges were still pending

at that time, if Appellee’s ongoing hospitalization went beyond “an additional reasonable

period of time,” the § 4248 certificate was not properly submitted for a person committed

to the custody of the Attorney General pursuant to § 4241(d).               See 18 U.S.C.

§ 4241(d)(2)(B) (limiting commitment to the Attorney General’s § 4241(d) custody over a

defendant to “an additional reasonable period of time until . . . the pending charges against

him are disposed of according to law”).

       The reasonableness requirement is written into the applicable provisions defining

the period of commitment pursuant to § 4241(d). Specifically, the statute does not say “for

an additional reasonable period of time until his condition has improved or until the

pending charges are disposed of.”       To the contrary, the position of the “additional

reasonable period of time” as item (2) of § 4241(d), with the “mental condition

improvement” and “pending charges” provisions appearing as subparts (A) and (B) below

                                             22
it, undeniably indicates that Congress meant the reasonableness requirement to apply to

both options.

                                             2.

                               Consistency with Precedent

       Even absent this reasonableness language, the reasonableness requirement is

enshrined in the constitutional protections against indefinite commitments. See Jackson v.

Indiana, 406 U.S. 715, 738 (1972) (“[A] person . . . who is committed solely on account

of his incapacity to proceed to trial cannot be held more than the reasonable period of time

necessary to determine whether there is a substantial probability that he will attain that

capacity in the foreseeable future.”).    And, as the district court acknowledged, the

Government’s argument that § 4248 applies to anyone at any point properly committed to

custody -- without regard for the time limitations in § 4241(d) -- flies in the face of the

constitutional dictate against indefinite commitment. See id. If we were to find, as the

Government suggests, that an individual is committed to the custody of the Attorney

General and can be made subject to § 4248 proceedings at any time until the individual’s

charges are dismissed, we would effectively authorize indefinite commitment.            Our

constitutional framework and the statute’s language forbid this result: any custodial

commitment to the Attorney General is limited to a “reasonable period of time.” 18 U.S.C.

§ 4241(d).

       The “reasonableness” language in § 4241(d) merely codifies the requirement

asserted in Jackson v. Indiana, that our constitutional principles “impose[] a ‘rule of

reasonableness’” on federal civil commitment procedures. 406 U.S. at 733; see S. Rep.

                                            23
No. 98-225, at 236, reprinted in 1984 U.S.C.C.A.N. 3182, 3418. There, the Supreme Court

held, “[w]ithout a finding of dangerousness, one committed thereunder can be held only

for a ‘reasonable period of time’ necessary to determine whether there is a substantial

chance of his attaining the capacity to stand trial in the foreseeable future.” .” Jackson,

406 U.S. at 733. As the Court explained, “[i]f the chances are slight, or if the defendant

does not in fact improve, then he must be released or granted a [dangerousness] hearing.”

Id.

       It simply cannot be the case that any length of time during which charges are

pending can define the period of confinement of an individual whose unrestorability

prevents trial. If that were the case, the “reasonable time period” limitation applying to the

“pending charges” subpart of § 4241(d)(2) would be meaningless. And “it is well-settled

that ‘courts should disfavor interpretations of statutes that render language superfluous.’”

In re Wright, 826 F.3d 774, 781 (4th Cir. 2016) (quoting Conn. Nat’l Bank v. Germain,

503 U.S. 249, 253 (1992)). We will not disregard the reasonableness requirement located

in the statute’s language and our precedent. Therefore, we evaluate whether the period of

Appellee’s detention between his Unrestorability Determination in December 2018 and his

certification in June 2019 was reasonable in length.

                                              3.

                      Additional Statutory and Precedential Context

       As noted above, as with any evaluation of statutory language, we must interpret the

words “additional reasonable period of time” in § 4241(d)(2) “in their context and with a

view to their place in the overall statutory scheme.” Lynch, 853 F.3d at 121 (quoting Davis,

                                             24
489 U.S. at 809). The central motivating factors behind § 4241(d) and the accompanying

civil commitment procedures for individuals found to be incompetent thereunder are

(i) protection of the defendant’s rights and (ii) protection of the public. See Searcy, 880

F.3d at 119–121; United States v. Timms, 664 F.3d 436, 451–52 (4th Cir. 2012). The

“reasonable” amount of a time a person may be further hospitalized after incompetency

and unrestorability findings must therefore take into account the threat potentially posed to

the community.

       However, our precedent supports a relatively tight window for filing certifications.

In United States v. Timms, a defendant subject to § 4248 proceedings faced a substantial

delay in the resolution of his “sexually dangerous person” designation. 664 F.3d at 453.

The defendant complained that the delay -- during which he remained in government

custody absent pending charges or an ultimate dangerousness determination -- violated his

constitutional rights. Id. at 443. There, we approved of a § 4248 certification filed “just

under three weeks before” the defendant’s expected release, even though that timing meant

the defendant remained in custody after his expected release date while he waited for his

§ 4248 hearing. Id. at 453 n.14. However, we stressed the unique factors at work in Timms

-- namely that § 4248 was a relatively new statute at the time and had been undergoing

numerous constitutional challenges that warranted holding the defendant’s case in

abeyance for a long period, to which his counsel had expressly consented. See id. at 452,

453 n.14. The panel expressed concern, however, that “§ 4248 certifications continue to,

in particular circumstances, take place mere days before an individual’s expected release

date from criminal incarceration.” Id. at 453 n.14. “Now that § 4248’s constitutionality

                                             25
has been resolved and the backlog of commitment hearings are working their way through

the judicial system, the Government must strive to certify individuals in sufficient time to

minimize the delay between an anticipated release date and the § 4248 hearing.” Id.

(emphasis supplied).

       This principle should apply with equal -- if not greater -- force in the case of

individuals, such as Appellee, who have not been convicted of a crime. When the

government has in its custody an individual whose incapacity renders him unable to stand

trial and therefore eventually subject either to possible release or civil commitment, we

expect the government to “strive to certify” individuals in a time frame that eliminates or

at least minimizes the time spent as an incompetent, unrestorable person waiting for a

§ 4248 determination. Timms, 664 F.3d at 453 n.14. This principle aligns with the

§ 4241(d) commitment provisions because it suggests a limiting principle for the

§ 4241(d)(2)(B) “until . . . the pending charges against him are disposed of according to

law” period. That “reasonable period of time” should not be so short as to not accord the

government reasonable time to seek and file certification of a person pursuant to §§ 4246

or 4248, but it should only be so long as to allow for reasonable explainable administrative

delays in that certification process. See Timms, 664 F.3d at 453 n.14 (“[I]t may be that a

substantial and unjustified delay between those periods” -- anticipated release and

certification -- “could be appropriately attributed to the [g]overnment such that it

constitutes a due process violation in a future case.”)

       In Timms, we repeated an admonishment from earlier precedent stressing that

§§ 4241 and 4248 proceedings should “move forward with dispatch and not further

                                             26
exacerbate the grim delay in achieving the resolution of these matters.” Timms, 664 F.3d

at 453 n.14 (quoting United States v. Broncheau, 645 F.3d 676, 687 n.10 (4th Cir. 2011)).

Thus, our precedent directs us to strictly construe the window of time in which the

government is expected to file a timely § 4248 certification.

                                             4.

                             Conclusion as to Reasonableness

      Based on the record before us, we hold that a six month delay between the

Unrestorability Determination and the certification’s filing was not reasonable. The

Government did not provide an adequate explanation of any physical, behavioral, or

administrative obstacles to the BOP’s evaluation of Appellee or the filing of the § 4248

certification. The Government’s reasoning is basically that it was too difficult to conclude

Appellee’s evaluation in a timely manner. This is not a sufficient explanation.

      We read all statutory language in its context, Lynch, 853 F.3d at 121, and the

statutory framework at issue here provides only a four month window to fully determine

whether there is a substantial probability that a person’s competency can be restored

pursuant to § 4241(d)(1). There is no reason why a period one-and-a-half times as long is

needed to determine whether to request the court’s § 4248 determination of sexual

dangerousness for a person already subject to the government’s observation and control

pursuant to § 4241(d)(2).

       At base, the Government has offered very little by way of explanation as to why the

six month period of time between Appellee’s December 2018 Unrestorability

Determination and the § 4248 certificate’s filing in June 2019 was reasonable. Indeed,

                                            27
when questioned about this at oral argument, the Government merely clarified that some

portion of the delay prior to the § 4248 certification could be attributed to Appellee’s travel

time to North Carolina, as his § 4248 evaluation did not commence until he arrived at the

medical facility there. Otherwise, the Government struggled to explain why the evaluation

of whether Appellee was “a person who has engaged or attempted to engage in sexually

violent conduct or child molestation and who is sexually dangerous to others,” 18 U.S.C.

§ 4247(a)(5), required him to be held -- unrestorable and unable to stand trial -- for six

months until the Government finally got around to initiating the § 4248 proceedings. The

delay is especially confusing in light of the circumstances of this case. Given the fact that

the Government already purportedly possessed evidence that Appellee attempted to engage

in sexually violent conduct (as detailed in his indictment), only the “sexually dangerous”

portion of the § 4248 analysis remained to be completed. Id. Nothing in the record or

arguments before us explains how the six month delay in this case could be justified by the

Government’s need to complete the § 4248 analysis of a person who has been under their

complete control for the previous two years.

                                             III.

       Per all relevant statutes, once the Maryland district court determined Appellee was

incompetent to stand trial, Appellee could remain committed to the Attorney General for

only an additional reasonable period of time until his charges were disposed of in

accordance with law. Absent a creditable explanation of the reasonableness of Appellee’s

commitment post-December 2018 -- two years after his initial commitment and six full

months after the Unrestorability Determination -- the statutory language and our precedent

                                              28
in Searcy and Timms compel us to hold that Appellee could no longer be considered

legitimately committed to the Attorney General’s custody in June 2019. Therefore, the

§ 4248 certification filed against him was untimely.

      Accordingly, the district court order of dismissal below is

                                                                        AFFIRMED.




                                            29